Citation Nr: 0032738	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-27 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) from August 17, 1983 to 
June 24, 1996.

2.  Entitlement to an earlier effective date for PTSD prior 
to August 17, 1983.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.  His claims file was 
subsequently transferred to the RO in Nashville, Tennessee.

The veteran originally applied for service connection for 
PTSD on August 17, 1983, but his claim was denied by the RO 
at that time.  Service connection for PTSD was later granted 
and a 100 percent evaluation was assigned from June 25, 1996.  
The veteran claimed that he was entitled to an earlier 
effective date.  During the pendency of that appeal, he was 
granted service connection by a rating action issued in 
August 1998 for PTSD with a 30 percent evaluation from August 
17, 1983; thus, the issue is now whether he is entitled to an 
evaluation in excess of 30 percent from August 17, 1983 to 
June 24, 1996.  Because a claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, the claim is still in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  From August 17, 1983 to June 24, 1996, the veteran's 
psychoneurotic symptoms did not manifest reductions in 
initiative, flexibility, efficiency and reliability levels 
that would result in more than definite industrial 
impairment.

3.  The veteran made a claim of entitlement to service 
connection for PTSD on August 17, 1983.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD from August 17, 1983 to June 24, 1996 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Code 
9411 (1996).

2.  The criteria for entitlement to an effective date for 
service connection for PTSD prior to August 17, 1983 have not 
been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 1991); 
38 C.F.R. Part 4, including §§ 3.157, 3.400(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran contends that he should be awarded a higher 
evaluation for PTSD prior to the RO's assignment of 100 
percent disability evaluation from June 25, 1996.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claim, and no further assistance to 
the veteran is required to comply with 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

The rating criteria for evaluating psychiatric disorders was 
changed after the period in question.  See Rating Schedule 
Mental Disorders, 61 Fed. Reg. 52, 695 (1996) (codified at 
38 C.F.R. § 4.130).  Because the applicable regulations 
require that the new rating criteria regarding mental 
disorders do not have retroactive application prior to 
November 7, 1996, the Board will evaluate the veteran's claim 
using only the provisions as they existed prior to the 
changes.  See 38 U.S.C.A. § 5110(g).

Under the criteria in effect before November 7, 1996, a 30 
percent evaluation was warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and the psychoneurotic symptoms resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  A total rating required total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior, 
and the veteran must have been demonstrably unable to obtain 
or retain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character.  The Court indicated that the Board should 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

An Imperial Point Hospital discharge summary from February 
1983 shows that the veteran's pulse rate was more than 200 at 
times.  An echocardiogram and EEG were both negative.  The 
veteran believed that anxiety and stress were linked to his 
symptoms, and the discharge diagnosis was adjustment disorder 
with anxious features.

A social evaluation from March 1983 shows that the veteran 
was employed as a welder at that time.  The report also 
reveals that the veteran was married in August 1973.  He had 
one child with his wife, and he had adopted the wife's three-
year-old daughter.  The veteran denied any drug or alcohol 
use, and he had never had legal problems or psychiatric 
history.  He said that he had flashbacks and nightmares.  The 
examiner noted that the veteran's memory was poor concerning 
the February 1983 panic attacks.  Mental status examination 
showed that the veteran had limited eye contact, but he was 
verbal and cooperative.  The examiner said that the veteran 
was insightful to the fact that he had a psychiatric 
condition, and she recommended that he continue with therapy.

Outpatient treatment records from a mental health clinic 
reflect that the veteran in August 1983 was having nightmares 
related to his Vietnam experience, and he felt isolated from 
other people.  He complained of a short attention span and he 
had difficulty maintaining his concentration.  Another 
treatment note from August 1983 showed that the veteran had 
depression, anxiety, and panic attacks.  He also reported 
feelings of alienation and a significant reduction in his 
level of activity.  A treatment note from December 1983 
showed that the veteran was depressed at that time.  The 
examiner said that there was some suicidal ideation by the 
veteran, who was nonetheless maintaining a work schedule.

In August 1984, the veteran was seen by a VA examiner, who 
said that the veteran was depressed and crying in the 
interview.  The veteran reported that he was unable to 
control stress and anxiety attacks, and he was having 
nightmares.  He felt worthless and hopeless.  On the other 
hand, he tried to work, and he had been a welder for 11 years 
prior to the session.  He denied any auditory or visual 
hallucinations, and the examiner noted that the veteran 
expressed no delusional thinking of any nature.  The veteran 
was well oriented, his judgment was fair, but the examiner 
felt that there was a possibility of a suicide attempt.  A 
depressive disorder, recurrent, severe, was diagnosed.

A treatment record dated September 1992 from the North 
Broward Medical Center shows that the veteran had been 
experiencing episodes of pounding in the heart and weakness 
and lightheadedness without loss of consciousness.  No 
further findings were made, but the examiner diagnosed a 
possible anxiety reaction.

A November 1996 letter from Jan E. Warner, Ph.D., revealed 
that the veteran had first been seen first in September 1993, 
at which time he had moderate anxiety and significant 
difficulties coping with anger.  The veteran had 14 therapy 
sessions total with Dr. Warner.  In February 1994 and June 
1994, the veteran had significant intrusive thoughts and 
images of Vietnam, as well as flashbacks and nightmares.  The 
veteran said that there was significant anxiety and 
irritability, and Dr. Warner diagnosed him with PTSD.

The Board will discuss some letters from three lay persons 
who wrote in November 1996 about their experiences with the 
veteran, but the Board also notes that the probative value of 
these letters is limited due to the lack of medical expertise 
on the part of the writers.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  [redacted] stated in a letter that 
he had befriended the veteran in the fall and winter of 1987 
and 1988.  He said that the veteran was homeless, hopeless, 
and "overwhelmed...about the way things were going."  The 
veteran was at a homeless shelter, although he also worked as 
a dishwasher and janitor at a Holiday Inn.  The veteran was 
subsequently able to afford his own room, and Mr. [redacted] 
said that they had lost contact.  Recently, that contact had 
been reestablished, and the veteran "seemed better."  The 
veteran's sister wrote that she had noticed he was withdrawn 
following his return from Vietnam, and he had killed some 
family pets.  She said that the veteran was not physically 
violent, but he was depressed and extremely fragile.  
Further, she said that healthy relationships eluded him, and 
he was isolated from others.  Finally, the veteran's former 
wife wrote that he often experienced mood swings and 
nightmares.  She said there was trouble concentrating, he had 
always had erratic behavior, and he avoided movies about 
Vietnam.

According an occupational history supplied by the veteran, 
which the RO received in December 1996, he had gone to 
welding school in 1967 and he worked as a welder from 1971 to 
1987.  He was a dish washer and newspaper deliverer from 1987 
to 1988.  He worked as a factory laborer in a plastic factory 
from 1988 to 1989, and again as a laborer at a rubber company 
from 1990 to 1992.  In 1993, he became a manager at the 
rubber company, until he was injured and was on workers 
compensation until 1994.  He worked in a factory from 1994 to 
1995, and at a grocery store as a cashier for six weeks in 
1994 and 1995.  From 1995 to 1996, he worked under an 
automotive company in a factory, until he was again on 
workers compensation in 1996.  The veteran stated that he 
made $15,000 to $18,000 per year as a welder, $15,000 per 
year at the plastic company, $20,000 at the rubber company as 
a laborer and $25,000 as a supervisor.  He made $28,000 per 
year at the automotive company.

Merrill H. Epstein, M.D., stated in an August 1997 letter 
that he had not heard from the veteran in the prior 11 years, 
but after reviewing some hospital summaries from January 1983 
to February 1983, April 1983 to July 1983, and the middle of 
1984, he said that he recalled the veteran as a highly 
dysfunctional person.  He said that during that period there 
were intense mood swings, panic and anxiety attacks, and 
racing thoughts.  Dr. Epstein also saw the veteran in 1986, 
and the veteran seemed stressed and disorganized at that 
time.

The veteran had a hearing before the Board in September 2000.  
He indicated that his symptoms were serious, that he had been 
a skilled welder between 1973 and 1987, and that he 
experienced frequent panic attacks, which limited his ability 
to work.  He said that he also worked as a Waste Management 
truck driver, but that after being transferred into the shop, 
he had injured himself, and he was forced into another line 
of work.  He said that he tried to deliver newspapers, but 
eventually had to check himself into a homeless shelter, 
before obtaining a job where he washed dishes.

In light of this evidence, the Board concludes that an 
evaluation in excess of 30 percent from August 17, 1983 to 
June 24, 1996 is not warranted.  Although the veteran has 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, the 
evidence of record does not show that the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired.  In other words, the 
veteran's PTSD manifested more than moderate impairment, but 
the evidence does not reflect that it manifested rather large 
impairment over the period in question.  

The Board recognizes that the veteran had flashbacks, 
nightmares, panic attacks, and irritability.  On the other 
hand, Dr. Warner characterized the veteran's anxiety as 
"moderate" based on an examination performed in September 
1993.  The veteran stated that he did not have any auditory 
or visual hallucinations at the VA examination in August 
1984, and the examiner expressly indicated that there was no 
delusional thinking of any kind.  The evidence shows that the 
veteran has at various times been a suicide threat, but the 
August 1984 examination report also shows that he was well 
oriented, and his judgment was fair.  The veteran experienced 
various degrees of anxiety and panic from August 1983 to June 
1996.  During his September 2000 hearing, he said that at 
times he appeared normal, but at other times he was 
overwhelmed.  But the record shows that the veteran has held 
employment for significant periods of time, and he has been 
able to maintain some social relationships during the period 
prior to June 25, 1996, such as his marriage for much of that 
time, and he seems to have redeveloped relationships with his 
family members and others.

This case presents a disability picture of a veteran who has 
a significant amount of depression, but the Board finds it 
probative that the veteran has been able to maintain a work 
schedule throughout a large portion of the period in 
question, and there is evidence that industrial injuries have 
played a role in the periods where he was not employed.  The 
veteran has indicated that he worked as a welder until 1987, 
and he earned about $25,000 per year at that point.  The 
Board finds that his salary and position are probative as to 
the manifestations of his PTSD in that he was not having 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to result in considerable industrial impairment.  Further, 
after his welding job, he held some jobs that could be 
construed as not constituting gainful employment, but he 
stated that he earned $20,000 as a laborer in a rubber 
factory from 1990 to 1992, and that he was promoted to 
supervisor in 1993, at which time his salary was increased to 
$25,000 per year.  In other words, this information is 
probative that a higher evaluation for the period in question 
is not warranted by the veteran's December 1996 statement of 
employment.  

As stated before, the lay statements from the friend and the 
family members were considered by the Board, but they must be 
weighed less than the rest of the evidence, which was 
provided by medical professionals.  In that regard, the 
evidence shows that there was definite industrial impairment, 
but not considerable industrial impairment.  The Board 
considered the doctrine of reasonable doubt under 38 U.S.C.A. 
§ 5107(b) in connection with the veteran's claim for a higher 
rating from August 17, 1983 to June 24, 1996, but the 
evidence was not in equipoise and the doctrine will not be 
applied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Earlier effective date

Under 38 U.S.C.A. § 5110(a) (West 1991), the effective date 
of an award based on an original claim or a claim for an 
increase in compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor.  The regulations 
governing effective dates of awards further provide that, 
except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  Thus, the earliest proper date for the PTSD is the 
date of receipt of the claim in August 1983.  Because the 
PTSD claim was received on August 17, 1983, the applicable VA 
regulation provides that August 17, 1983 is the earliest date 
upon which entitlement to service connection can be based; 
thus, an effective date before this time must be denied.

The veteran has said that he should be assigned an evaluation 
for PTSD since his return from the second period of active 
duty in Vietnam.  Nevertheless, the applicable regulations do 
not provide for an effective date earlier than the receipt of 
his PTSD claim, which he dated on August 17, 1983.  Because 
38 U.S.C.A. § 5110(a) provides that the effective date may 
not be earlier than the date of receipt of the application 
therefor, and the veteran applied for service connection for 
PTSD on August 17, 1983, his claim must be denied.  In this 
regard, the veteran's symptoms as manifest following his 
return from Vietnam do not provide any basis on which to 
grant an earlier effective date because he did not make his 
application until the August 17, 1983.  Thus, there is no 
basis on which to grant his claim for an earlier effective 
date.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
from August 17, 1983 to June 24, 1996, is denied.

Entitlement to an earlier effective date for service 
connection for PTSD prior to August 17, 1983 is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

